02-11-360-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00360-CV
 
 



Bobby G. Johnson and Georgia Johnson, Individually
  and as Beneficiaries of the Johnson Family Trust


 


APPELLANTS




 
V.
 




Mortgage Electronic Registration Systems, Inc. ("MERS")
  as Nominee for WMC Mortgage Corporation and Wells Fargo Bank N.A. as Trustee
  of RMAC REMIC Trust Series 2009-10


 


APPELLEES



 
 
------------
 
FROM THE 236th
District Court OF Tarrant COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
We have
considered “Appellants' Motion To Dismiss Appeal.”  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the appeal.  See
Tex. R. App. P. 42.1(a)(1), 43.2(f).
          Costs
of the appeal shall be paid by the party incurring the same, for which let
execution issue.  See Tex. R. App. P. 43.4.
 
                                                                             PER
CURIAM
PANEL: 
LIVINGSTON,
C.J.; DAUPHINOT and GARDNER, JJ.
 
DELIVERED: 
October 27, 2011




 




[1]See Tex. R. App. P. 47.4.